DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “external connection within a passivation layer, the passivation layer, first encapsulant, and memory device are coplanar” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification

Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 8, lines 9-14 cite “the passivation layer, the first encapsulant, and the memory device are…” and “a first encapsulant surrounding the first system on chip” and “a second encapsulant surrounding…the first encapsulant” are not clear because of “the first encapsulant” and “a first encapsulant”. First, the claim does not clearly specify when or how the first encapsulant is formed. Second, it is unclear whether the first encapsulant and a first encapsulant are one or two separated encapsulants. Applicant is suggested to revise and/or relocate claimed limitation to avoid any further confusions.  
For best understanding and examination purpose, the claimed encapsulants will be considered based on disclosure of the specification and Figs. 5-6 and/or teachings of any applicable prior arts.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kou et al. (US 2017/0084589).
Re claim 21, Kou teaches, Figs. 3 or 4, [0025, 0034, 0039, 0044], a semiconductor device comprising: 
-a first system on chip device (left SOC 400) bonded to a memory device (DRAM die 200); 
-a second system on chip device (center 400) bonded to the memory device (200); 
-a first encapsulant (inside part of 500) encapsulating the first system on chip device and the second system on chip device (400); 
-a redistribution layer (600) bonded to the first system on chip device and the second system on chip device (400), the redistribution layer (600) being electrically connected to a through via (110); and 


    PNG
    media_image1.png
    499
    680
    media_image1.png
    Greyscale

Re claim 22, Kou teaches the first encapsulant (500) is a dielectric material (e.g. epoxy, resin and moldable polymer) [0042] (supported by Yu et al. (US 2015/0318263, [0017], “dielectric material, such as an epoxy, a resin, a moldable polymer). 
Re claim 23, Kou teaches the first system on chip device (400) is hybrid bonded (*) to the memory device (200). 
(*) The limitation "hybrid bond" is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim In re Thorpe, 227 USPQ 964, 966.
5.	Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kou.
 The teaching of Kou have been discussed above. 
Re claim 24, Kou does not explicitly teach the memory device is a wide I/O memory device. 
Kou does teach “the semiconductor die 200 is a system-on-chip (SOC), a memory die, an analog processor (AP), a digital processor (DP), a baseband (BB) component, a radio-frequency (RF) component, or another suitable active electronic component. The memory die may be a dynamic random access memory (DRAM) die. The logic die may be a central processing unit (CPU), a graphics processing unit (GPU), or a DRAM controller” [0025].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ and modify the teaching as taught Kou to obtain a wide I/O memory device as claimed, because it involves only routine skill in the art without due experimentation to achieve a wide I/O memory device in order to achieve desired package structure with improved performance. 
Re claim 25, Kou teaches the first system on chip device (400) is a logic device (e.g. digital processor) [0034]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kou in view of Chen et al. (US 2007/0128828).
 The teaching of Kou have been discussed above. 
	Re claim 26, Kou does not explicitly teach the memory device is bonded to the first system on chip in a face-to-face configuration.  
	Chen teaches two chips bonded in a face to face configuration (Figs. 4-5, [0021]). 
	As taught by Chen, one of ordinary skill in the art would utilize the above teaching configurations to obtain face to face configuration between the first system on chip device and memory device, because it aids in achieving an improved electrical connection/signal transmission and compacted package structure. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Chen in combination Kou due to above reason. 
Allowable Subject Matter
5.	Claims 1-7 are allowed.
s 8-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
6.          Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
	The objection of title is maintained because the current title is not clearly indicative of the invention to which the claims are directed. 
	Currently amended claim 21 includes newly added features. The rejection under Kou et al. is also changed to meet the claimed features. See details discussed above. 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/           Primary Examiner, Art Unit 2894                                                                                                                                                                                             	11/8/21